Exhibit 10.12


EXECUTION VERSION


ASSIGNMENT AND CONTRIBUTION AGREEMENT
THIS ASSIGNMENT AND CONTRIBUTION AGREEMENT (this “Agreement”) is entered into on
and effective as of July 22, 2020, by and among Marc Ganzi (“Ganzi”), Ben
Jenkins (“Jenkins”), MCG ANALOG, LLC (“MCG Analog”), the GANZI EXTENDED FAMILY
TRUST (the “Ganzi Trust”), BJJ ANALOG, LLC (“BJJ Analog”), DB Aviator Manager
Rollover Holdings, L.P. (“Rollover Holdings”), DCR YieldCo Holdings, LP (“DCR
Holdings”), and DCR and Aviator Holdings GP, LLC, in its capacity as general
partner of DCR Holdings (the “General Partner”). Ganzi, Jenkins, MCG Analog, BJJ
Analog, Rollover Holdings, DCR Holdings, and the General Partner are sometimes
individually referred to in this Agreement as a “Party,” and, collectively, as
the “Parties.”
WHEREAS, as of the date hereof, each of Ganzi and Jenkins holds Class A Units in
DCR Holdings (as to each of Ganzi and Jenkins, his “Class A Units”) in the
amounts set forth on Schedule A hereto;
WHEREAS, as of the date hereof, (a) MCG Analog is wholly-owned by Ganzi, (b) BJJ
Analog is wholly-owned by Jenkins, and (c) Ganzi is the trustee of the Ganzi
Trust;
WHEREAS, as of the date hereof, (a) MCG Analog, the Ganzi Trust and BJJ Analog
are each limited partners of Rollover Holdings and (b) Rollover Holdings is a
limited partner of DCR Holdings;
WHEREAS, (a) Ganzi wishes to contribute and assign (x) 58.580000 of his Class A
Units to the Ganzi Trust, and (y) the remainder of his Class A Units to MCG
Analog and (b) Jenkins wishes to contribute and assign 100% of his Class A Units
to BJJ Analog (collectively, the “First Contribution”), and each of MCG Analog,
the Ganzi Trust and BJJ Analog is willing to accept the contribution and
assignment of such Class A Units;
WHEREAS, immediately following the First Contribution, each of MCG Analog, the
Ganzi Trust and BJJ Analog wishes to contribute and assign 100% of the Class A
Units it received as part of the First Contribution to Rollover Holdings as an
in-kind contribution in respect of MCG Analog’s, the Ganzi Trust’s, and BJJ
Analog’s respective limited partnership interests in Rollover Holdings (the
“Second Contribution”), and Rollover Holdings is willing to accept the
contribution and assignment of such Class A Units;
WHEREAS, the First Contribution and the Second Contribution will be effected by
(a) in the case of the First Contribution, each of Ganzi and Jenkins assigning
all of his right, title and interest in his Class A Units to MCG Analog, the
Ganzi Trust, and BJJ Analog, as applicable, in the manner described in the
preceding recitals, (b) in the case of the Second Contribution, MCG Analog, the
Ganzi Trust and BJJ Analog each assigning all of their respective right, title
and interest in such Class A Units to Rollover Holdings and (c) Rollover
Holdings being admitted as a Substituted Partner in DCR Holdings in respect of
such Class A Units effective as of the date hereof, in each case, pursuant to
Article IX of that certain Limited Partnership Agreement of DCR Holdings dated
as of July 22, 2020 (as amended to date, the “DCR Holdings LPA”). Capitalized
terms used but





--------------------------------------------------------------------------------




not defined in this Agreement shall have the meanings given to them in the DCR
Holdings LPA; and
WHEREAS, the General Partner is willing to approve the assignments and
contributions contemplated by this Agreement, as well as the admission of
Rollover Holdings as a Substituted Partner in respect of the Class A Units it
receives as part of the Second Contribution, as evidenced by the General
Partner’s execution and delivery of this Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
SECTION 1.
First Contribution.

Effective as of the date hereof, (a) Ganzi hereby unconditionally and
irrevocably assigns and contributes (x) 58.580000 of his Class A Units to the
Ganzi Trust and (y) the remainder of his Class A Units to MCG Analog in respect
of his membership interest in MCG Analog and (b) Jenkins unconditionally and
irrevocably assigns and contributes 100% of his Class A Units to BJJ Analog in
respect of his membership interest in BJJ Analog, in each case, together with
all of their respective right, title and interest in and to such Class A Units
so assigned and contributed. Each of MCG Analog, the Ganzi Trust, and BJJ Analog
hereby accepts the Class A Units assigned and contributed to it pursuant to this
Section 1, and assumes all of Ganzi’s and Jenkin’s respective obligations with
respect to such Class A Units arising under the DCR Holdings LPA from and after
the date hereof.
SECTION 2.
Second Contribution.

Immediately following the First Contribution by Ganzi and Jenkins, effective as
of the date hereof, each of MCG Analog, the Ganzi Trust, and BJJ Analog hereby
assigns and contributes 100% of the Class A Units assigned and contributed to it
pursuant to Section 1 to Rollover Holdings in respect of MCG Analog’s, the Ganzi
Trust’s, and BJJ Analog’s respective limited partnership interests in Rollover
Holdings, together with all of their respective right, title and interest in and
to such Class A Units. Rollover Holdings hereby accepts the Class A Units
assigned and contributed to it pursuant to this Section 2, and assumes all of
MCG Analog’s, the Ganzi Trust’s, and BJJ Analog’s respective obligations with
respect to such Class A Units arising under the DCR Holdings LPA from and after
the date hereof.
SECTION 3.
Accession to DCR Holdings LPA; Withdrawal of Ganzi and Jenkins.

3.1.    On the date hereof, immediately following the Second Contribution, (a)
Rollover Holdings shall be admitted to DCR Holdings as a Substituted Partner
with respect to all of the Class A Units assigned and contributed to it as part
of the Second Contribution, (b) Ganzi and Jenkins shall withdraw as, and cease
to be, Limited Partners of DCR Holdings with respect to such Class A Units and
(c) Ganzi, Jenkins, MCG Analog, the Ganzi Trust and BJJ Analog shall have no
further rights, duties or obligations in or to DCR Holdings, as a Limited
Partner or otherwise, in respect of such Class A Units.


2







--------------------------------------------------------------------------------




3.2.    On the date hereof, immediately following the Second Contribution,
Rollover Holdings shall be bound by the terms and provisions of the DCR Holdings
LPA, and shall become a party to the DCR Holdings LPA, as a Limited Partner,
with respect to the Class A Units assigned and contributed pursuant to this
Agreement in substitution for Ganzi and Jenkins.
SECTION 4.
Consent of the General Partner.

By its execution and delivery of this Agreement, the General Partner hereby (a)
consents in accordance with the DCR Holdings LPA to the contributions and
assignments of the Class A Units contemplated by this Agreement, (b)
acknowledges and agrees that all conditions and requirements to consummate the
contributions and assignments of the Class A Units by the applicable Parties
under the DCR Holdings LPA have been satisfied or waived, (c) consents to the
withdrawal of Ganzi and Jenkins from DCR Holdings as Limited Partner in respect
of the Class A Units, (d) consents to the release of Ganzi, Jenkins, MCG Analog,
the Ganzi Trust and BJJ Analog from all further rights, duties and obligations
in respect of the Class A Units and (e) consents to the admission of Rollover
Holdings as a Substituted Partner with respect to the Class A Units in
substitution for Ganzi and Jenkins, in each case, effective as of the date
hereof.
SECTION 5.
Representations and Warranties.

5.1.    Each of Ganzi and Jenkins represents and warrants to the other Parties
hereto that it is assigning his Class A Units as part of the First Contribution
free and clear of all liens and encumbrances except those arising under the DCR
Holdings LPA and applicable securities laws.
5.2.    Except as expressly set forth in Sections 1 and 7.1, each of Ganzi and
Jenkins, by himself and his successors and assigns, hereby disclaims all
covenants, representations and warranties however arising, whether express,
implied, statutory or otherwise, and MCG Analog, the Ganzi Trust, BJJ Analog and
Rollover Holdings each accepts the Class A Units assigned and contributed to it
pursuant to this Agreement, without any covenants, representation or warranty by
either Ganzi or Jenkins.
SECTION 6.
Successor and Assigns.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.
SECTION 7.
Governing Law.

This Agreement shall be governed and interpreted in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws principles
thereof.
SECTION 8.
Amendments; Waiver.

This Agreement may not be amended, modified or waived in any respect except in
writing signed by all of the Parties.
SECTION 9.
Counterparts.



3







--------------------------------------------------------------------------------




This Agreement may be executed in any number of identical counterparts, any or
all of which may contain the signatures of fewer than all of the Parties but all
of which shall be taken together as a single instrument. The delivery of any
executed counterpart of this Agreement by PDF, other electronic medium (e.g.
DocuSign) or via attachment to an email shall constitute effective delivery of
such counterpart for all purposes with the same force and effect as the delivery
of an original, executed counterpart.
[Remainder of the page is intentionally left blank]


4







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
By: /s/ Marc C. Ganzi    
Name: Marc Ganzi




By: /s/ Ben Jenkins    
Name: Ben Jenkins


MCG ANALOG, LLC


 
By: /s/ Marc C. Ganzi    
Name: Marc Ganzi
Title: Authorized Signatory
GANZI EXTENDED FAMILY TRUST


By: /s/ Marc C. Ganzi    
Name: Marc Ganzi
Title: Trustee
BJJ ANALOG, LLC


 
By: /s/ Ben Jenkins    
Name: Ben Jenkins
Title: Authorized Signatory


[Additional Signature Pages Follow]


Signature Page to Assignment and Contribution Agreement











--------------------------------------------------------------------------------






DB AVIATOR MANAGER ROLLOVER HOLDINGS, L.P.


By: Colony Valhalla GP, LLC, its general partner


 
By: /s/ Donna Hansen    
Name: Donna Hansen
Title: Vice President




[Additional Signature Pages Follow]


Signature Page to Assignment and Contribution Agreement











--------------------------------------------------------------------------------








DCR and AVIATOR HOLDINGS GP, LLC, in its capacity as general partner of DCR
YieldCo Holdings, LP


 
By: /s/ Justin Chang    
Name: Justin Chang
Title: Authorized Signatory




Signature Page to Assignment and Contribution Agreement











--------------------------------------------------------------------------------






SCHEDULE A


CLASS A UNITS


 
Class A Units
Marc Ganzi
340.19703
Ben Jenkins
83.15928


















